IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                   : No. 524
                                         :
DESIGNATION OF CHAIR AND VICE-           : CRIMINAL PROCEDURAL RULES
CHAIR OF THE CRIMINAL                    : DOCKET
PROCEDURAL RULES COMMITTEE               :




                                       ORDER

PER CURIAM
         AND NOW, this 19th day of October, 2020, the Honorable Beth A. Lazzara is

hereby designated as Chair, and Aaron J. Marcus, Esquire, is designated as Vice-Chair,

of the Criminal Procedural Rules Committee, commencing January 1, 2021.